I wish to welcome at the
outset the President of the General Assembly at its fifty-
third session. He has assumed a difficult and important
task, and we have full confidence in his ability to give
this body the direction required at a time when many
complex issues are on its agenda.
I would like to pay tribute to Secretary-General Kofi
Annan, who has continued to represent our Organization
in an outstanding manner and to whom we are all
indebted for initiating a comprehensive reform process.
His presentation of the report on the work of the
Organization at the beginning of the general debate has
provided us with a clear picture of where the United
Nations stands today and of the major issues we must
address.
We remain committed to the reform process and
hope that the ongoing changes will bring about the
urgently needed improvement in the financial situation of
the Organization. We share the Secretary-General?s deep
concern at the deterioration of the security situation of
United Nations personnel involved in field operations and
the view that determined action by the General Assembly
is needed to address this problem, which poses a threat to
many core activities of the United Nations. On the
positive side, we share the satisfaction felt at the entry
into force of the Convention on the Prohibition of Anti-
personnel Mines next spring and are pleased to announce
that Liechtenstein will deposit its own instrument of
ratification very soon.
After a series of major conferences in the first half
of this decade, we now have to tackle the important task
of addressing the follow-up processes to these major
events, in order to ensure that the relevant final
documents are implemented on the national and
international levels and thus translated into concrete
action for the benefit of people worldwide.
This year, we celebrate both the adoption of the
Vienna Declaration and Programme of Action five years
ago and the adoption of the Universal Declaration of
Human Rights in 1948, which is usually referred to as the
32


“50 plus 5” anniversary. We hope this event will send a
powerful message to the world that the United Nations and
its Member States are aware of the need for genuine and
effective national policies and international cooperation in
order to achieve the standards established in this area by
the United Nations.
The Universal Declaration constitutes a milestone in
the history of human rights activities of the United Nations
and the basis for the remarkable achievements made over
the following years and decades. Therefore, it is our view
that on 10 December we should reaffirm in strong and clear
terms the contents of this Declaration, as well as our
commitment to fully implement its provisions, in order to
ensure that all individuals worldwide benefit from the
standards set out in the Declaration.
The Vienna Declaration and Programme of Action
have been a key element in the human rights deliberations
for half a decade now. The value and importance of this
document have become very clear during this period of
time, while the implementation of many of its contents has
been slow and not satisfactory. The Vienna document is
complementary to the previously existing instruments and
standards in the field of human rights.
Our main task is to ensure that these high-quality
standards under international law are made a reality in daily
life for people worldwide, since there continues to be a
very noticeable deep gap between these standards and their
implementation in practice. I am pleased to announce that
the Liechtenstein parliament has approved accession to the
International Covenants on Human Rights, as well as to the
protocols to the second Covenant.
We fully subscribe to the principle that all human
rights are interdependent and mutually reinforcing and have
thus to be treated on the same footing. There is, however,
one area to which we would like to give particular
emphasis, namely, the promotion and protection of the
rights of children, which warrant our special attention. The
scope and number of violations of the rights of the child
are particularly disturbing, and we are grateful to note that
the international community has in the recent past stepped
up its efforts to combat some of the most outrageous forms
of such violations. Another welcome and necessary measure
is the appointment of a Special Representative of the
Secretary-General on children in armed conflicts. We
pledge our full support to the activities undertaken by
Mr. Olara Otunnu and express our hope that his office will
be provided with the necessary human and financial
resources to fulfil its far-reaching and complex tasks. We
are disappointed that it has not yet been possible to adopt
an optional protocol on children in armed conflicts, which
could make a major contribution in this respect.
A very important and timely impetus to the cause of
human rights and international humanitarian law was
provided by the adoption of the Statute of an International
Criminal Court this summer in Rome. While the
International Criminal Court is not a human rights court,
we consider the Rome Statute to be a very important
contribution to Human Rights Year. We welcome the
outcome of the Rome Conference as an achievement of
truly historic dimensions and — like the Ottawa
process — as an example of the fruitful role civil society
can play in an intergovernmental negotiating process of
high complexity. While we would have preferred to give
the International Criminal Court more far-reaching
competence, we are very satisfied and encouraged to note
that what seemed like a dream just a few years ago now
has a chance to become a reality. It is of crucial
importance to realize that the adoption of the statute was
not the end of the process, but, rather, a decisive step
which requires determined follow-up and further hard
work from all of us. Constructive and serious work in the
Preparatory Commission and a speedy process of
signature and ratification are the most important tasks for
the imminent future, and we hope that the General
Assembly will send out a strong message to this end. As
a participant in the Rome Conference and as one of the
first signatories of the Statute, Liechtenstein stands ready
to make its contribution.
One of the most disturbing developments in the past
year took place in the field of nuclear non-proliferation.
Liechtenstein continues to condemn all nuclear tests and
has expressed its concern at the impact of the tests
conducted this year on political stability in the region
concerned. This matter touches on the very existence of
humankind, and thus we have to make every effort to
create a non-proliferation regime which is just, effective
and credible. The Treaty on the Non-Proliferation of
Nuclear Weapons (NPT) of 1968 and the Comprehensive
Nuclear-Test-Ban Treaty of 1996 constitute, if fully
implemented, two cornerstones of such a regime. Other
measures will be necessary, and it is of crucial
significance that all countries stand ready to make their
contribution to solving this issue in the interest of all of
us.
Our own region has been affected by the crisis in the
former Yugoslavia for many years now. We all welcomed
the conclusion of the Dayton Agreements, because they
33


brought an end to the terrible suffering of the people in the
former Yugoslavia. We remain concerned, however, at the
slow process of implementation, especially with regard to
the civilian aspects of the Agreements.
The year 1998 has brought about a new crisis of
alarming dimensions: the conflict in Kosovo. Liechtenstein
condemns the numerous and serious violations of
international humanitarian law in this conflict and remains
very concerned about the situation of the civilian population
and the potential impact of the developments in Kosovo on
regional stability. Preventing a further deterioration of the
humanitarian situation and finding a viable political solution
are the two most important issues for a solution to the
Kosovo crisis, which poses a clear threat to international
peace and security and should therefore be dealt with
appropriately by the United Nations. It has become clear
once again that the capacity of our Organization to deal
with such challenges needs to be enhanced and improved.
As with other crises in the recent past, most notably the one
in Rwanda, the outbreak of violence in Kosovo came as a
surprise to nobody, and yet not enough was done to prevent
it.
Further developing the concept of prevention and
translating it into concrete action remains, therefore, in our
view, one of the most important issues on the agenda of the
United Nations, and the increased involvement of women
in preventive diplomacy continues to be of particular
importance to us. We note with gratitude the signs of an
increased political will to support the concept of prevention,
while we believe that more concerted and determined
efforts to this end have to be made. We are ready to make
our contribution, and I would like to recall in this context
once again our initiative on the right of self-determination.
We are more convinced than ever that a more innovative
and flexible application and implementation of this right has
great potential to defuse tensions and prevent conflicts
within States — the type of conflicts with which the
international community is most commonly faced these
days. A genuine political dialogue between central
Governments and communities living within States lies at
the heart of our ideas, the ultimate goal of which is the
prevention of tendencies by such communities to claim
statehood and attempt to achieve this goal through violent
means. The Liechtenstein Research Programme on Self-
determination, conducted at Princeton University, has
continued and increased its activities over the past year, and
we have noted with great satisfaction and gratitude the
interest and contributions from a large number of
permanent missions in New York. We will continue to try
and enhance political support for our ideas, which we hope
can make a contribution to the effectiveness of our
Organization in the future.











